DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/664,387, filed 10/25/2019, claims no priority.

Response to Amendment
This office action is in response to Amendments submitted on 12/08/2021 wherein claims 1, 3, 5-11, 13, and 15-21 are pending and ready for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jerome Bastien, Reg. No. 75548 on 12/14/2021.
The application has been amended as follows:
Enter the claim amendments from 12/08/2021 and then enter the attached claim amendments.  

Allowable Subject Matter

Claims 1, 3, 5-11, 13, and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Independent claim 1:  The prior art of Savaresi and Jaber teach the following limitations of independent claim 1:
	A method at a computing device, the method comprising:
	deriving weighting constants for a type of chassis of a vehicle (Savaresi teaches “System 1 can be installed on any sort of vehicle” and “system 1 is capable of estimating the numeric absolute value of the vehicle load L (which can be understood as the vehicle total load or as the differential load compared to a conventional reference condition, where the vehicle is supposed to be unloaded – such value expressed in kilograms) thereby teaching “deriving weighting constants for a type of chassis of a vehicle” as “any sort of vehicle” discloses “a type of chassis of a vehicle”  and “a conventional reference condition” is associated with each “sort of vehicle” for which “weighting constants” are derived);
	obtaining sensor data for the vehicle providing vibration frequency and magnitude;
	calculating an energy for each of a low frequency passband and a high frequency passband of a bandpass filter pair;
	finding an energy ratio based on the energy for the low frequency passband and the energy for the high frequency passband
	applying the weighting constants to each of the energy for the low frequency passband, the energy for the high frequency passband and the energy ratio to calculate a decision variable; and
	finding that the vehicle is unloaded if the decision variable is below a threshold and finding that the vehicle is loaded if the decision variable is above a threshold.
wherein the energy ratio comprises:
                
                    e
                    R
                    a
                    t
                    i
                    o
                    =
                     
                    
                        
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                        
                        
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                            +
                             
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                    
                
            
where eRatio is the energy ratio;                         
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                        
                     is the energy for the low frequency passband; and                         
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                     is the energy for the high frequency passband.  Savaresi, Kyrtsos, and Tal all use ratios when determining the load of a vehicle however they do not use the explicit ratio,                        
                            e
                            R
                            a
                            t
                            i
                            o
                            =
                             
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            L
                                        
                                    
                                    +
                                     
                                    
                                        
                                            E
                                        
                                        
                                            H
                                        
                                    
                                
                            
                        
                    .
		
Regarding Independent claim 11:  The prior art of Savaresi and Jaber teach the following limitations of independent claim 11:
	A computing device comprising:
	a processor; and
	a communications subsystem,
wherein the computing device is configured to:
derive weighting constants for a type of chassis of a vehicle;
	obtain sensor data for the vehicle providing vibration frequency and magnitude;
	calculate an energy for each of a low frequency passband and a high frequency passband of a bandpass filter pair;
	find an energy ratio based on the energy for the low frequency passband and the energy for the high frequency passband
	apply the weighting constants to each of the energy for the low frequency passband, the energy for the high frequency passband and the energy ratio to calculate a decision variable; and
	find that the vehicle is unloaded if the decision variable is below a threshold and finding that the vehicle is loaded if the decision variable is above a threshold.
	However, Examiner was unable to find a prior art including Savaresi, Jaber, Kyrtsos and Tal that teaches or fairly suggests the limitation “wherein the energy ratio comprises:
                
                    e
                    R
                    a
                    t
                    i
                    o
                    =
                     
                    
                        
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                        
                        
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                            +
                             
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                    
                
            
where eRatio is the energy ratio;                         
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                        
                     is the energy for the low frequency passband; and                         
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                     is the energy for the high frequency passband.  Savaresi, Kyrtsos, and Tal all use ratios when determining the load of a vehicle however they do not use the explicit ratio,                        
                            e
                            R
                            a
                            t
                            i
                            o
                            =
                             
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            L
                                        
                                    
                                    +
                                     
                                    
                                        
                                            E
                                        
                                        
                                            H
                                        
                                    
                                
                            
                        
                    .

Regarding Independent claim 21:  The prior art of Savaresi and Jaber teach the following limitations of independent claim 21:
	A non-transitory computer readable medium for storing instruction code, which, when executed by a processor on a computing device cause the computing device to:
derive weighting constants for a type of chassis of a vehicle;
obtain sensor data for the vehicle providing vibration frequency and magnitude;
	calculate an energy for each of a low frequency passband and a high frequency passband of a bandpass filter pair;
	find an energy ratio based on the energy for the low frequency passband and the energy for the high frequency passband
	apply the weighting constants to each of the energy for the low frequency passband, the energy for the high frequency passband and the energy ratio to calculate a decision variable; and
	find that the vehicle is unloaded if the decision variable is below a threshold and finding that the vehicle is loaded if the decision variable is above a threshold.
	However, Examiner was unable to find a prior art including Savaresi, Jaber, Kyrtsos and Tal that teaches or fairly suggests the limitation “wherein the energy ratio comprises:
                
                    e
                    R
                    a
                    t
                    i
                    o
                    =
                     
                    
                        
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                        
                        
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                            +
                             
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                    
                
            
where eRatio is the energy ratio;                         
                            
                                
                                    E
                                
                                
                                    L
                                
                            
                        
                     is the energy for the low frequency passband; and                         
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                     is the energy for the high frequency passband.  Savaresi, Kyrtsos, and Tal all use ratios when determining the load of a vehicle however they do not use the explicit ratio,                        
                            e
                            R
                            a
                            t
                            i
                            o
                            =
                             
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            L
                                        
                                    
                                    +
                                     
                                    
                                        
                                            E
                                        
                                        
                                            H
                                        
                                    
                                
                            
                        
                    .
	The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tal et al., U.S. Pat. No. 5,973,273 teaches a method for determining the weight of a vehicle in motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /KYLE R QUIGLEY/Primary Examiner, Art Unit 2865